internal_revenue_service department of the treasury number release date index number 56-01r86 washington dc person to contact telephone number refer reply to cc ita b5-plr-150421-02 date date re letter_ruling requesting an extension of time to file an election under sec_168 of the internal_revenue_code legend taxpayer parent dear this is in response to your letter of requesting on behalf of the above-named taxpayer an extension of time under sec_301_9100-1 and sec_301 of the procedure and administration regulations to file an election under sec_168 of the internal_revenue_code the election the material information submitted for consideration is summarized below taxpayer is a for-profit corporation taxpayer is a wholly owned subsidiary of parent parent is a non-profit corporation and a tax-exempt_entity under sec_501 as a wholly owned subsidiary of parent taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 under sec_168 taxpayer may elect not to be treated as a tax-exempt_controlled_entity for purposes of sec_168 parent’s controller was advised by representatives of the outside accounting firm auditing parent’s year ended date of the need to file a federal_income_tax return for taxpayer for the year ended date based upon the information submitted taxpayer intended to make an election under h f ii on a timely filed federal_income_tax return for its first tax_year ended date subsequent to meeting with representatives of parent’s accounting firm parent’s controller became seriously ill and terminated her employment with parent there was plr-150421-02 some delay in hiring a new controller consequently the new controller did not become aware of taxpayer’s failure to timely file a federal_income_tax return for the year ended date and make an election under sec_168 until after taxpayer’s first return was due the taxpayer is seeking relief under sec_301_9100-1 and sec_301_9100-3 of the regulations for failure to make a timely election sec_168 provides that for purposes of sec_168 if any property which is not tax-exempt_use_property is owned by a partnership which has both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and any allocation to the tax-exempt_entity of partnership items is not a qualified_allocation then an amount equal to such tax-exempt entity's proportionate share of such property shall be treated as tax-exempt_use_property sec_168 provides that for purposes of sec_168 any tax- exempt controlled_entity shall be treated as a tax-exempt_entity sec_168 provides that for purposes of sec_168 a tax- exempt controlled_entity may elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax- exempt controlled_entity sec_301_9100-7t requires elections under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective therefore the election is a regulatory election under sec_301_9100-1 under sec_301_9100-1 and sec_301_9100-3 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided that the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts and information submitted including the affidavits submitted and representations that have been made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of the regulations for granting relief in this case have been satisfied and we grant an extension of time until days from the date_of_issuance of this letter for taxpayer to file the election taxpayer must file an amended federal_income_tax return for its tax_year ending on date and attach thereto the election and information set forth in sec_301_9100-7t taxpayer should also attach a copy of this letter to the plr-150421-02 amended_return in addition pursuant to sec_301_9100-7t a copy of the election statement should also be attached to the federal_income_tax returns of each of the tax-exempt shareholders or beneficiaries of taxpayer we express no opinion as to the tax consequences for filing the election late under provisions of any other sections of the internal_revenue_code and regulations thereunder or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting this relief we relied on certain statements and representations made by the taxpayer verification of the factual information representations and other data may be required as part of an examination moreover notwithstanding that an extension is granted to file the election any penalties and interest that would otherwise be applicable continue to apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office we are sending a copy of this letter to the taxpayer’s authorized representative sincerely s j charles strickland j charles strickland senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
